Citation Nr: 0214199	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  90-44 184	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for attention-
deficit/hyperactivity disorder (ADHD). 

2.  Entitlement to service connection for a psychiatric 
disorder, other than ADHD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1990 and August 1998 rating decisions of 
the New Orleans, Louisiana, Department of Veterans' Affairs 
(VA) Regional Office (RO).   In the June 1990 rating 
decision, the RO denied the reopening of the claim of service 
connection for a psychiatric disorder, and in the August 1998 
rating decision, the RO denied service connection for ADHD.

By way of history, in June 1992, the United States Court of 
Appeals for Veterans Claims (Court) vacated a March 1991 
Board decision that denied reopening the veteran's claim of 
service connection for a psychiatric disorder and remanded 
the case to the Board for evaluation of counter-designated 
materials and, if necessary, re-adjudication of the veteran's 
claim.  In February 1993, the Board issued a new decision in 
the appeal, and on appeal of the February 1993 Board 
decision, the Secretary of VA filed a Motion to Remand and to 
Stay Further Proceedings so that the Board could obtain the 
veteran's brother's service medical records and determine 
their relevance to the veteran's case as previously ordered 
by the Court.  In November 1993, the Court granted the motion 
and remanded the case to the Board, pursuant to 38 U.S.C.A. § 
7252(a) (West 1991), for compliance with the instructions in 
the Secretary's motion.  Pursuant thereto, the Board remanded 
the case to the RO in March 1994, June 1996 and May 1997, in 
part to obtain the service medical records of the veteran's 
brother.  

In a January 2000 decision, the Board reopened and denied on 
the merits the claim of service connection for a psychiatric 
disorder other than ADHD.  The Board also denied the claim of 
service connection for ADHD as being not well grounded.  The 
veteran appealed to the Court.  In light of the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), the Court vacated the Board's 
decision in April 2001 and remanded the case to the Board.




FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1943 to April 1946, and again from March 1951 to September 
1953.

2.	On October 3, 2002, the Board was notified by a 
Department of Veterans Affairs (VA) Medical Center, in 
Shreveport, Louisiana, that the veteran died on September 8, 
2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).




ORDER

The appeal is dismissed.




		
JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



